Citation Nr: 0703871	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-15 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for a disability 
manifested by muscle twitching, to include as due to 
undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by chemical sensitivity, to include as due to 
undiagnosed illness.

5.  Entitlement to symptoms for a disability manifested by 
abdominal pain, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by tingling in the extremities, to include as due 
to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to January 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for the disabilities at issue.  That 
decision also denied entitlement to service connection for a 
left knee disability, low back disability, residuals of 
exposure to asbestos, coronary artery disease (claimed as 
chest pain and shortness of breath), disability manifested by 
an enlarged spleen and blood parasites, and a rash on the 
shoulders.  However, following issuance of a Statement of the 
Case on these issues, the veteran filed a substantive appeal 
(VA Form 9) limiting his appeal to only the issues listed on 
the cover page.  Thus, this appeal is limited to the issues 
on the cover page, and the Board lacks jurisdiction over any 
other issues.  38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.

The issues of entitlement to service connection for a 
disabilities manifested by muscle twitching, abdominal pain, 
and tingling in the extremities, to include as due to 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

2.  Tendinitis of the left shoulder, the only joint 
disability documented in the record, (other than the service-
connected chondromalacia of the right knee and the 
nonservice-connected low back disability) was initially 
demonstrated following service, and represents a known 
clinical disorder that has not been shown to be related to 
service.

3.  A disability manifested by chemical sensitivity was not 
shown in service or thereafter.  

4.  The evidence fails to establish that the veteran 
presently suffers from PTSD.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).

2.  A disability manifested by joint pain was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.317 (2006).

3.  A disability manifested by chemical sensitivity was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  A July 2002 
letter requested additional information and evidence. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post service 
medical records, and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical and personnel records, private medical 
records, VA outpatient reports, and a VA examination report.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2006).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.



A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).  

The evidence supporting the veteran's claim for service 
connection for PTSD includes records establishing that he 
served in Southwest Asia from December 1990 to May 1991.  His 
military occupational specialty was voice interceptor.  In 
various correspondence, he has described stressors that he 
alleges occurred during service.  

The evidence against the veteran's claim includes the service 
medical records and post-service records.  The service 
medical records are negative for complaints or findings of 
any psychiatric disability, to include PTSD.  A psychiatric 
evaluation on the separation examination was normal.  In a 
Statement in Support of Claim dated in August 2002, the 
veteran conceded that he had not received any treatment for 
PTSD.  Thus, his assertion that he has PTSD is obviously 
based on his own assessment.  Since he is not a medical 
professional, he is not competent to render a diagnosis.  See 
Espiritu, 2 Vet. App. 492.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, Vet. App. 91 (1993).  Therefore, the veteran's lay 
assertions to the effect that he has PTSD which is related to 
service are neither competent nor probative of the issue in 
question.  

There is no clinical evidence of record showing the veteran 
has PTSD, and the veteran reported no psychiatric symptoms to 
private treatment providers.  In fact, in a December 2000 
medical report, the veteran made no mention of nervousness, 
sleeping problems, tension, irritability, or depression on a 
check sheet, despite responding affirmatively to other 
problems.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

B.  Undiagnosed Illness Claims

Various legal provisions apply specifically to compensation 
claims from Persian Gulf War veterans.  Except as provided in 
38 C.F.R. § 3.317(c), VA shall pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b), provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than September 30, 2011; and 
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting 
date); 38 U.S.C.A. § 1117 (West 2002).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Persian Gulf War provisions of 38 U.S.C. § 1117 were 
recently amended, effective March 1, 2002.   See Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001).  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  In addition, the new law 
extends the period in which the VA may determine that a 
presumption of service connection should be established for a 
disability occurring in Persian Gulf War veterans to 
September 30, 2011.  See 38 C.F.R. § 3.317(a)(1)(i).  The 
veteran is not adversely impacted by the Board's application 
of the amended law in this case.  Bernard, 4 Vet. App. 384.

The evidence establishes that the veteran served in the 
Persian Gulf during the requisite time period.  He argues 
that he has a disability manifested by joint pain and 
chemical sensitivity, to include as being due to undiagnosed 
illness.  

The evidence supporting the veteran's claims includes the 
service medical records, some private medical records, and 
the veteran's statements.  The service medical records 
disclose that the veteran was seen in August 1991 for 
complaints including fever, sore throat, pain on swallowing 
and multiple muscle and joint pain.  Following an 
examination, the diagnoses were exudative pharyngitis and 
possible mono.  

The evidence against the veteran's claim includes the service 
medical records and post-service medical records, including 
the report of a VA examination in September 2002.  There is 
no indication in the service medical records of chemical 
sensitivity.  No pertinent abnormalities were identified on 
the January 1992 discharge examination.  

The veteran has asserted that service connection is warranted 
for a disability manifested by chemical sensitivity.  There 
is no clinical evidence to support this allegation.  
Following the September 2002 VA examination, the examiner 
noted that the veteran indicated he had a chemical 
sensitivity to bug sprays with mild, transient respiratory 
symptoms.  The examiner commented that this appeared to be 
unrelated to any other chemical exposure, and concluded that 
it was unlikely that there was any relationship to any 
noxious exposures during the Persian Gulf War.  

With respect to the claim for service connection for a 
disability manifested by joint pain, the Board observes that 
the only abnormal findings noted on the September 2002 VA 
examination related to tendonitis of the left shoulder and 
mild chondromalacia of the right knee.  In this regard, it is 
significant to note that service connection has been 
established for the disability of the right knee.  While 
tendonitis of the left shoulder is present, it represents a 
known clinical diagnosis and, as such, is not subject to 
service connection under the provisions of 38 C.F.R. § 3.317.  
Moreover, service medical records are negative for a shoulder 
disability, and no clinical evidence has been submitted to 
relate this to service.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit, 5 Vet. App. 91.  The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the existence of a disability and/or the 
relationship to service.  The veteran's statements simply do 
not constitute competent medical evidence on these matters.  
In contrast, the VA examiner concluded that there were no 
signs, symptoms or physical findings to relate any of the 
veteran's complaints to Gulf War syndrome.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claims for service connection for a 
disability manifested by joint pain and a disability 
manifested by chemical sensitivity.  


ORDER

Service connection for PTSD is denied.

Service connection for a disability manifested by joint pain, 
to include as due to undiagnosed illness, is denied.

Service connection for a disability manifested by chemical 
sensitivity, to include as due to undiagnosed illness, is 
denied.


REMAND

The veteran also asserts that service connection is warranted 
for disabilities manifested by muscle twitching, abdominal 
pain, and tingling in the extremities.  In this regard, the 
Board notes that following the September 2002 VA examination, 
the examiner stated that muscle twitching was not a 
pathological entity per se and did not represent the presence 
of disease unless associated with other abnormalities that 
were not present.  He indicated that the symptoms might be 
the result of fatigue, caffeine intake, etc.  With respect to 
abdominal pain, the examiner stated that the veteran had 
transient symptoms that did not appear to be related to any 
specific pathology of the abdomen.  However, the nature of 
the claims involving undiagnosed illness do not require 
diagnosis of a disease in order for the claim to be granted; 
rather, there must be signs and symptoms of chronic 
disability which cannot be attributed to any known clinical 
diagnosis.  It is unclear from the examination report whether 
the claimed conditions could constitute signs and symptoms of 
an undiagnosed illness, or are more likely related to a 
clinical diagnosis.

Regarding the veteran's claim for service connection for a 
disability manifested by tingling in the extremities, the VA 
examiner stated that this was not a pathological sign and was 
frequently associated with neurovascular instability 
secondary to anxiety.  The Board points out that there were 
no neurological findings noted on the September 2002 VA 
examination, nor were any tests conducted.  

For reasons set forth above, the Board finds that another VA 
examination is necessary prior to completion of the appeal on 
these issues.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO 
should provide corrective notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b). 
        
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in Dingess.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the claimed 
conditions since service.  After securing 
the necessary release, the RO should 
obtain these records.
	
3.  The veteran should then be afforded 
VA muscle, gastrointestinal, and 
neurological examinations to determine 
the nature and etiology of any current 
disability manifested by muscle 
twitching, abdominal pain, or by tingling 
in the extremities.  All necessary tests 
should be performed, and a rationale for 
all opinions provided.  The claims file 
must be provide to and reviewed by the 
examiners in conjunction with the 
examinations.  Following completion of 
the examinations and review of the claims 
file, each examiner should indicate the 
following for the respective claimed 
disability:
 
(a) Whether the veteran has a 
diagnosed disability manifested by 
muscle twitching, abdominal pain, or 
tingling in the extremities, or 
whether the claimed symptoms can be 
attributed to a known clinical 
diagnosis.  
(b)  If so, the examiner should 
indicate whether it is as likely as 
not that the diagnosed disorder is 
related to the veteran's military 
service. 
(c)  If there is no diagnosed 
disability that the veteran's claimed 
condition can be attributed to, the 
examiner should state whether there 
are objective manifestations of muscle 
twitching, abdominal pain, or tingling 
in the extremities that represent an 
undiagnosed illness, and whether the 
disorder is related to service, to 
include the veteran's service in the 
Persian Gulf.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the claims may be 
granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


